PER CURIAM.
Jamalis B. Hall filed a petition alleging ineffective assistance of appellate counsel. As the state does not oppose the requested relief, we grant the petition, providing for a belated appeal limited to the issues raised in the petition.
This opinion shall be filed with the lower tribunal and treated as the notice of belated appeal of the judgment and sentence entered in July 2001. Upon receipt, the clerk of the lower court shall certify a copy of this opinion to this court in accordance with Florida Rule of Appellate Procedure 9.040(g). The appeal shall proceed under a new case number, which shall be assigned upon receipt in this court of the certified opinion. All time requirements of the Florida Rules of Appellate Procedures shall run from the date of this opinion. If Petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent him on appeal.
KLEIN, TAYLOR and MAY, JJ., concur.